Title: To Alexander Hamilton from Colonel Alexander Scammell, [January 1778]
From: Scammell, Alexander
To: Hamilton, Alexander


[Valley Forge, January, 1778]
Dear Sir,
Enclosed is the remaining part of the Instructions first given to the Officers superintending Hospitals when the[y] were sent off, which I forgot to give you last Evening, when I gave you the first part. The additional Instructions which I gave last evening are all copied off, ready to be sent to the Office⟨rs⟩ at the several Hospitals.
Please to inform me, whether they are agreable to the Genl or whether he has any thing further to insert.
Yr Very Humble   Servt
Alexd Scammell AGl
